Case 19-01697-5-JNC       Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57            Page 1 of
                                           10
SO ORDERED.

 SIGNED this 27 day of November, 2019.




                                            _____________________________________________
                                            Joseph N. Callaway
                                            United States Bankruptcy Judge
 ___________________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

 IN RE:                                         )
                                                )          Case No. 19-01697-5-JNC
 CAH ACQUISITION COMPANY 12,                    )
 LLC d/b/a FAIRFAX COMMUNITY                    )         Chapter 11
 HOSPITAL,                                      )
                                                )
                       Debtor.                  )

 ORDER (A) ESTABLISHING BIDDING PROCEDURES, (B) APPROVING FORM AND
    MANNER OF NOTICES, (C) SCHEDULING HEARING TO CONSIDER FINAL
   APPROVAL OF SALE AND TREATMENT OF EXECUTORY CONTRACTS AND
         UNEXPIRED LEASES, AND (D) GRANTING RELATED RELIEF

       Upon the Trustee’s Motion for (I) an Order (A) Establishing Bidding Procedures, (B)

Approving Form and Manner of Notices, (C) Scheduling Hearing to Consider Final Approval of

Sale and Treatment of Executory Contracts and Unexpired Leases and, (D) Granting Related

Relief, and (II) an Order (A) Approving Sale Free and Clear of all Liens, Claims, Interests, and

Encumbrances, (B) Authorizing Assumption and Assignment of Certain Executory Contracts and

Unexpired Leases, and (C) Granting Related Relief [Docket. No. 330] (the “Motion”) filed by

Thomas W. Waldrep, Jr., the duly appointed Chapter 11 Trustee (the “Trustee” or “Seller”) in the

case of CAH Acquisition Company 12, LLC d/b/a Fairfax Community Hospital (the “Debtor”), in
Case 19-01697-5-JNC           Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57                         Page 2 of
                                               10



the above-captioned Chapter 11 case, seeking, among other things, approval of certain bidding

procedures related to a sale of substantially all of its assets free and clear of all liens, claims,

interests, and encumbrances under 11 U.S.C. § 363(f), all as more fully set forth in the Motion;

the Court having reviewed the Motion, its supporting materials, and all responses thereto,1

and having heard the statements of counsel in support of the relief requested therein at the

hearing before the Court on November 19, 2019 (the “Hearing”); the Court having found and

concluded that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

(ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (iii) venue is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409, (iv) notice of the Motion was sufficient under

the circumstances, and (v) the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and this Court having determined that

granting the relief requested in the Motion as set forth herein is in the best interests of the

Debtor, its estate and its creditors; and after due deliberation and sufficient cause appearing

therefore;

        IT IS HEREBY ORDERED THAT:

        1.       The Motion is GRANTED as provided herein.

        2.       The following bidding procedures are hereby approved:

I.      Assets to be Sold

         The Trustee shall have the right, consistent with the procedures set forth herein, to sell (the
“Sale”) substantially all of the assets of the Debtor’s bankruptcy estate (the “Transferred Assets”).
Certain assets of the Debtor’s bankruptcy estate are not being sold as part of the proposed sale
transaction; these excluded assets include cash, cash equivalents (including investments),
restricted use assets, causes of action under Chapter 5 of the Bankruptcy Code, any claims or
causes of action (other than claims or causes of action arising under any Assumed Contract, as
defined in the Motion), any amounts payable to the Debtor as a result of any underpayments to the
Debtor based on any cost reports (including Medicare and Medicaid cost reports) for the periods

1
 The following party timely filed a response: Complete Business Solutions, Inc. (Dkt. No. 340) (the “CBSI
Response”).


                                                        2
Case 19-01697-5-JNC               Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57                    Page 3 of
                                                   10



prior to the closing of the Sale, any grants, payments, or subsidies payable to the Debtor relating
to the Debtor’s operations prior to the closing of the Sale, any insurance policies and the rights and
proceeds thereunder, and any other assets that the Trustee may determine to exclude from the Sale.

II.        Summary of Important Dates2

    December 12, 2019, 5:00                 Deadline for prospective bidders to submit Bids
    p.m. Eastern Time

    December 16, 2019, 5:00                 Deadline for Trustee to file notice of Qualified Bidders
    p.m. Eastern time

    December 18, 2019                       Deadline for Trustee to designate and communicate Starting
                                             Bid to Qualified Bidders

    December 19, 2019, 10:00                Auction to be conducted at the Charlotte Marriott City
    a.m. Eastern Time                        Center, 100 W. Trade Street, Charlotte, NC 28202

    December 20, 20193                      Deadline for Trustee to file notice of Successful Bidder and
                                             Next-Highest Bidder

    December 27, 2019, 5:00                 Deadline to object to Sale and Cure Amount (the “Sale
    p.m. Eastern Time                        Objection Deadline”) (if applicable)

    January 2, 2020, 1:00 p.m.              Sale Hearing, to be conducted at the United States
    Eastern Time                             Bankruptcy Court for the Eastern District of North Carolina
                                             in Greenville, North Carolina


III.       Bid Requirements

           All bids (each hereinafter, a “Bid”) must (collectively, the “Bid Requirements”):

           (a)      be accompanied by a letter:

                    (i)      stating with specificity (i) the Transferred Assets (including the specific
                             executory contracts and unexpired leases) contemplated in the Bid any
                             person seeking to acquire any of the Transferred Assets (a “Potential
                             Bidder”) wishes to bid on, and (ii) the liabilities and obligations (including
                             applicable cure costs) to be assumed by the Potential Bidder in the Sale;



2
    All terms used in the schedule below shall have the meanings ascribed to them in this Order.
3
 If the Auction continues past December 19, 2019, the notice of Successful Bidder and Next-Highest Bidder shall
be filed one (1) business day after the conclusion of the Auction.



                                                           3
Case 19-01697-5-JNC       Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57                Page 4 of
                                           10



              (ii)    agreeing that the Potential Bidder’s offer is binding and irrevocable until
                      the earlier of (i) the Closing Date (as defined herein), or (ii) ten (10) days
                      after the Sale Hearing (unless selected as the Next-Highest Bidder (as
                      defined below)), in which case such offer will remain open until the Closing
                      Date);

              (iii)   providing evidence of committed financing or available capital sufficient to
                      consummate the transaction and stating that such Bid is not subject to any
                      due diligence or financing contingency;

              (iv)    providing that the Potential Bidder agrees to serve as a backup bidder (the
                      “Next-Highest Bidder”) if the Potential Bidder’s Qualified Bid (as defined
                      below) is the next highest and best bid after the Successful Bid (as defined
                      below) (the “Next-Highest Bid”) with respect to the relevant Assets; and

              (v)     be accompanied by adequate assurance of future performance information
                      (the “Adequate Assurance Information”), including (i) information about
                      the Potential Bidder’s financial statements and federal tax returns for two
                      years, and bank account statements, (ii) information demonstrating (in the
                      Debtor’s reasonable business judgment) that the Potential Bidder has the
                      financial capacity to consummate the proposed Sale, (iii) evidence that the
                      Potential Bidder has obtained authorization or approval from its board of
                      directors (or comparable governing body) with respect to the submission
                      of its Bid, (iv) the identity and exact legal name of the Potential Bidder
                      (including any equity holder or other financial backer if the Potential
                      Bidder is an entity formed for the purpose of consummating the proposed
                      Sale), including the legal name of the entity that the Potential Bidder
                      intends to be the assignee of any leases that are included in the Bid, (v) a
                      summary of the Potential Bidder’s operational experience for hospitals and
                      skilled nursing facilities if the Potential Bidder intends to operate the
                      hospital or skilled nursing facility as such a facility, (vi) such additional
                      information regarding the Potential Bidder as the Potential Bidder may
                      elect to include. By submitting a Bid, Potential Bidders agree that the
                      Trustee may disseminate their Adequate Assurance Information to affected
                      contract counterparties, the Town of Fairfax, Paul Nusbaum and Steve
                      White, and the Bankruptcy Administrator (the “Consultation Parties”),
                      among others, in the event that the Trustee determines such bid to be a
                      Qualified Bid (as defined below); and

       (b)    be accompanied by a duly executed purchase agreement substantially in the form
              of the asset purchase agreement provided by the Trustee in the data room (a
              “Purchase Agreement”).

       The closing shall not be contingent in any way on the Successful Bidder’s financing or
such other evidence of ability to consummate the transaction(s) as the Trustee may request,
including proof that such funding commitments or other financing are not subject to any internal



                                                4
Case 19-01697-5-JNC        Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57               Page 5 of
                                            10



approvals, syndication requirements, diligence, or credit committee approvals (provided that such
commitments may have covenants and conditions acceptable to the Trustee).

IV.    Qualified Bidders

       Only Qualified Bidders may participate in the Auction (as defined below). To become a
Qualified Bidder, a Potential Bidder must (i) execute and deliver to the Trustee a confidentiality
agreement prepared by the Trustee, (ii) deposit with counsel for the Trustee five percent (5%) of
the Bid amount (the “Bidder’s Deposit”) or such other deposit as the Trustee shall agree, which
deposit shall be refundable only as described below; (iii) submit to the Trustee an unqualified and
binding bid that meets the Bid Requirements; (iv) describe the Potential Bidder’s ability to obtain
any regulatory approvals necessary to consummate the Sale sufficient to allow the Trustee, in
consultation with the Consultation Parties, to make a reasonable determination as to the ability of
such Potential Bidder to consummate a Sale as contemplated herein (each, a “Qualified Bid”). The
Trustee shall timely provide copies of all Bids received to counsel to the Consultation Parties, and
shall determine, in consultation with the Consultation Parties, which Bids, if any, constitute
Qualified Bids.

       The Trustee, in his business judgment, and in consultation with the Consultation Parties,
reserves the right to reject any Bid if such Bid, among other things:

       (a)     lacks adequate consideration for the assets being purchased;

       (b)     requires any indemnification of the Potential Bidder in its purchase agreement;

       (c)     is not received by the Bid Deadline (as defined below);

       (d)      is subject to any contingencies (including representations, warranties, covenants
and timing requirements) of any kind or any other conditions precedent to such party’s obligation
to acquire the relevant Transferred Assets; or

        (e)     does not, in the Trustee’s determination (after consultation with the Consultation
Parties), include a fair and adequate price, the acceptance of which would not be in the best
interests of the Debtor’s bankruptcy estate.

       Any Bid rejected pursuant to the preceding paragraph shall not be deemed to be a Qualified
Bid.

V.     Bid Deadline

       Bids must be delivered to the Trustee, Thomas W. Waldrep, Jr., via email
(twaldrep@waldrepllp.com) on or before 5:00 p.m. Eastern Time on December 12, 2019 (the
“Bid Deadline”).

VI.    Notice of Qualified Bidders

       On or before 5:00 p.m. Eastern Time on December 16, 2019, the Trustee shall file a
notice with the Court identifying all Qualified Bidders and attaching copies of all bids that were


                                                 5
Case 19-01697-5-JNC        Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57               Page 6 of
                                            10



timely received without attaching copies of the accompanying letters outlined in III(a). Also on
or before 5:00 p.m. Eastern Time on December 16, 2019, the Trustee shall serve a copy of the
notice and the corresponding bids without attaching the accompanying letters outlined above on
all Qualified Bidders by (a) facsimile; (b) electronic mail; or (c) overnight delivery.

VII.   Auction

        If one or more timely Qualified Bids are received, an open auction (the “Auction”) for the
Transferred Assets will be conducted on December 19, 2019, commencing at 10:00 a.m. Eastern
Time, or such other time as the Trustee may announce. Only Qualified Bidders may participate
in the Auction. The following parties shall be entitled to attend but not participate in the Auction
(unless they are also a Qualified Bidder): (i) the Bankruptcy Administrator, (ii) the Consultation
Parties (including the City of Fairfax) and the respective professionals of such Consultation
Parties, and (iii) any creditor providing written notice to Trustee’s counsel of their intention to
attend and observe the Auction on or before the Bid Deadline.

       Each Qualified Bidder participating in the Auction will be required to confirm, in writing,
and on the record at the Auction, that (a) it has not engaged in any collusion with respect to the
bidding process, and (b) its Qualified Bid is a good faith, bona fide offer that it intends to
consummate if selected as the Successful Bidder (as defined below).

       The Trustee will conduct the Auction and shall determine, after consultation with the
Consultation Parties, which Qualified Bid is the highest or otherwise best Qualified Bid for the
Transferred Assets (the “Starting Bid”), which determination will be communicated to Qualified
Bidders on or before December 18, 2019.

        Bidding at the Auction for the Transferred Assets that are subject to Qualified Bids will
begin with the Starting Bid and continue, in one or more rounds of bidding, so long as during each
round at least one subsequent bid is submitted by a Qualified Bidder that (i) improves on such
Qualified Bidder’s immediately prior Qualified Bid and (ii) the Trustee reasonably determines, in
consultation with the Consultation Parties, is (A) for the first round, a higher or otherwise better
offer than the Starting Bid, and (B) for subsequent rounds, a higher or otherwise better offer than
the Leading Bid (as defined below) (a “Subsequent Bid”). Each Subsequent Bid at the Auction
shall provide net value to the estate in a minimum amount to be announced at or prior the Auction
(“Incremental Overbid”) over the Starting Bid or the Leading Bid (as defined below), as the case
may be, as determined by the Trustee in the exercise of his reasonable business judgment and in
consultation with the Consultation Parties. After the first round of bidding and between each
subsequent round of bidding, the Trustee shall announce the bid that he believes to be the highest
or otherwise best offer for the Transferred Assets (the “Leading Bid”). A round of bidding will
conclude after each participating Qualified Bidder has had the opportunity to submit a Subsequent
Bid with full knowledge of the Starting Bid or Leading Bid, as applicable, subject to the Trustee’s
authority to revise the Auction procedures as set forth below. Qualified Bidders may not pass or
otherwise decline to bid in any round of bidding without forfeiting their standing in the Auction.
The Auction will not be concluded until the Further Bidding (described below) is concluded.




                                                 6
Case 19-01697-5-JNC        Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57               Page 7 of
                                            10



       All Qualified Bidders must be physically present at the Auction. Authorized
representatives of such Qualified Bidders, with prior consent of the Consultation Parties, may be
physically present or present via teleconference at the Auction.

        The Trustee may, in consultation with the Consultation Parties, announce at the Auction
additional procedural rules (e.g., the maximum amount of time to make Subsequent Bids, the
amount of the Incremental Overbid, or the requirement that parties submit “best and final” Bids,
or other rules to facilitate the Auction) for conducting the Auction or otherwise modify these Bid
Procedures; provided that such rules (1) are not materially inconsistent with the Bankruptcy Code
or any Order of the Bankruptcy Court, and (2) are disclosed to each Qualified Bidder during the
Auction. The bidding at the Auction shall be transcribed or videotaped, and the Trustee shall
maintain a transcript of all Bids made and announced at the Auction.

       Notwithstanding anything to the contrary herein, the Trustee, in consultation with its
professionals and in consultation with the Consultation Parties, may conduct the Auction in any
manner that may result in one or more of the highest or best offers for the Transferred Assets that
will maximize the value of any of the Transferred Assets. Further, the Trustee, in consultation
with the Consultation Parties, reserves the right to decline any or all the Bids received at the
Auction as insufficient to proceed with a sale of the Transferred Assets or otherwise unacceptable.

        All Potential and Qualified Bidders at the Auction will be deemed to have consented to the
core and exclusive jurisdiction of the Court and waived any right to jury trial in connection with
any disputes relating to the Auction, the Sale, and the construction and enforcement of any
Purchase Agreement and all other agreements entered into in connection with any proposed Sale
transaction. Further, by participating in the bidding process, all Potential Bidders will be deemed
to have waived any right to seek a claim for substantial contribution pursuant to Section 503 of the
Bankruptcy Code or the payment of any fees or costs, including, but not limited to, any break-up,
termination or similar fee. Except as otherwise ordered by this Court, there shall be no payment
of any broker fees or costs in connection with the Sale.

VIII. Further Bidding with Other Hospitals

        Immediately after the completion of (a) the Auction and (b) the auctions of other
individual CAH hospitals, as identified in the Plan (the “Other Hospitals”), the Trustee will give
certain Qualified Bidders the opportunity to group two or more hospitals for further bidding
(“Further Bidding”). Only Qualified Bidders who are qualified to bid on each of the hospitals
for which they desire to bid will be eligible for Further Bidding. For purposes of Further
Bidding, the minimum bidding increment for any group of two or more hospitals shall be one
percent (1%) more than the sum of the highest bid of each individual hospital that comprises the
group that is to be bid upon. Further Bidding on the grouped hospitals will be allowed until a
best bid is reached for the grouped hospitals. This process will continue until no further
groupings are requested by Qualified Bidders.
IX.    Selection of the Successful Bid

       Immediately prior to the conclusion of the Auction and the Further Bidding, the Trustee,
in consultation with the Consultation Parties will, for the Transferred Assets that were subject to
the Auction: (a) determine, consistent with these bid procedures, which bid constitutes the highest


                                                 7
Case 19-01697-5-JNC        Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57                Page 8 of
                                            10



or otherwise best bid (the “Successful Bid”); and (b) notify all Qualified Bidders at the Auction
for the subject Assets, prior to its conclusion, of the name of the party submitting the Successful
Bid (the “Successful Bidder”) with respect to the subject Transferred Assets, and the amount and
other material terms of the Successful Bid. The Trustee may, in its discretion after consultation
with the Consultation Parties, designate the Next-Highest Bidder (and the corresponding Next-
Highest Bid) to close with respect to the Transferred Assets if the Successful Bidder does not close
the Sale. Unless the Court orders otherwise upon application by the Trustee, the Trustee shall not
consider any Bids or Subsequent Bids submitted after the conclusion of the Auction and any and
all such Bids and Subsequent Bids shall be deemed untimely and shall not constitute Qualified
Bids.

        The Trustee may seek approval of any Successful Bid and any Next-Highest Bid at the Sale
Hearing (defined below). If, for any reason, the Qualified Bidder submitting the Successful Bid
fails to timely consummate the purchase of the Transferred Assets, the Trustee may seek to
consummate the Sale based on the Next-Highest Bid without further approval by the Court. The
Next-Highest Bid and the obligation of the party submitting such bid to consummate the purchase
of the Transferred Assets shall remain open and in full force, including with respect to the Bidder’s
Deposit, until the close of a Sale of the Transferred Assets to the party making the Successful Bid
or the party making the Next-Highest Bid.

       The Trustee’s presentation to the Court for approval of a selected Bid as a Successful Bid
does not constitute the Trustee’s acceptance of such Bid. The Trustee will have accepted the
Successful Bid only when such Successful Bid has been approved by the Court at the Sale Hearing.
The Trustee intends to close the Sale(s) within thirty (30) days after the Sale(s) is approved by the
Court, unless another time or date, or both, are agreed to in writing by the Trustee and the
Successful Bidder (the “Closing Date”), or upon direction from the Court.

X.     Notice of Successful Bid and Next-Highest Bid

        On December 20, 2019, the Trustee shall file a notice with the Court identifying the
Successful Bidder and the Next-Highest Bidder. If the Auction continues past December 19, 2019,
the notice shall be filed one (1) business day after the conclusion of the Auction.
XI.    Sale Hearing

        A hearing to approve a sale based on the Successful Bid (the “Sale Hearing”) shall take
place on January 2, 2020 at 1:00 p.m. Eastern Time in the United States Bankruptcy Court,
Greenville, North Carolina. The Sale Hearing may be adjourned by the Trustee in consultation
with the Consultation Parties from time to time without further notice to creditors or other parties
in interest other than by announcement of the adjournment in open court on the date scheduled for
the Sale Hearing or by filing a notice on the docket of the Debtor’s Chapter 11 case.

XII.   Objections to Sale

        All objections to the proposed Sale must be filed on or before December 27, 2019. All
rights of Consultation Parties to object to the proposed Sale, including under Section 363(f) of the
Bankruptcy Code, are preserved.



                                                 8
Case 19-01697-5-JNC        Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57                 Page 9 of
                                            10



XIII. Return of Deposits

        Within three business days after the conclusion of the Auction described above, the Trustee
shall return by check or wire the full amount of the Bidder’s Deposit submitted by each party that
is not selected as submitting the Successful Bid or the Next-Highest Bid. If the Sale of the
Transferred Assets is consummated with the party submitting the Successful Bid, the Bidder’s
Deposit of the party that is declared to have submitted the Next-Highest Bid shall be returned by
check or wire transfer within three (3) business days after the closing of the Sale to the party
submitting the Successful Bid. If the party submitting the Successful Bid fails to consummate the
Sale of Transferred Assets, the deposit of the party submitting the Successful Bid will not be
returned and will be retained by the Trustee as liquidated damages.

XIV. Notice of Bid Procedures, Auction, and Sale Hearing

        Within two business days following the entry of the Bidding Procedures Order, the Trustee
will serve by first-class mail a copy of the Bidding Procedures Order and a notice containing the
date of the Auction, the Sale Hearing, and the deadline to file objections to the Sale to: (i) all
potential purchasers previously identified or solicited by the Trustee and its professionals; (ii) the
Office of the Bankruptcy Administrator; (iii) all parties that are known to possess or assert a lien,
claim, encumbrance, or interest in or upon any of the Transferred Assets; (iv) all applicable United
States, state, and local regulatory or taxing authorities, recording offices, or any governmental
entity that have a reasonably known interest in the Transferred Assets; and (v) all parties on the
most current master service list filed in this case. Such notice shall be sufficient and proper notice
of the sale with respect to known interested parties.

XV.    Reservation of Rights and Modifications

        Notwithstanding any of the foregoing, the Trustee, in consultation with the Consultation
Parties, reserves the right to modify these Bid Procedures at or prior to the Auction, including,
without limitation, to extend the deadlines set forth herein, modify bidding increments, waive
terms and conditions set forth herein with respect to any or all potential bidders (including, without
limitation, the Qualified Bid requirements), impose additional terms and conditions with respect
to any or all potential bidders, adjourn or cancel or change the location of the Auction at or prior
to the Auction, and adjourn the Sale Hearing.

XVI. Notice Relating to Potential Assumption/Assignment of Executory Contracts and
     Unexpired Leases

        With respect to the Assumed Contracts, on or before December 6, 2019, the Trustee will
file with the Court and serve on each party to an Assumed Contract a notice setting forth the
amount of cure owed thereunder according to the Debtor’s books and records (the “Cure Notice”).
The Cure Notice shall state the cure amount that the Trustee believes is necessary to assume such
contract or lease pursuant to Section 365 of the Bankruptcy Code (the “Cure Amount”), and notify
each party that such party’s lease or contract may be assumed and assigned to the Successful
Bidder to be identified at the conclusion of the Auction.
      Any objection to the Cure Amount must be filed on or before December 23, 2019 (the
“Cure Objection Deadline”). Any objection to the Cure Amount must state with specificity what


                                                  9
Case 19-01697-5-JNC         Doc 351 Filed 11/27/19 Entered 11/27/19 11:38:57                 Page 10 of
                                             10



 cure the party to the Assumed Contract believes is required with appropriate documentation in
 support thereof. If no objection is timely received, the Cure Amount set forth in the Cure Notice
 shall be controlling notwithstanding anything to the contrary in any Assumed Contract or other
 document as of the date of the Cure Notice; the non-debtor party to the Assumed Contract shall be
 deemed to have stipulated that the Cure Amount set forth in the Cure Notice is correct; the non-
 debtor party shall be forever barred, estopped, and enjoined from asserting or claiming that any
 additional amounts are due or other defaults exist, that conditions to assignment must be satisfied
 under such Assumed Contract, or that there is any objection or defense to the assumption and
 assignment of such Assumed Contract, including any argument that there exist conditions to
 assumption and assignment that must be satisfied under such Assumed Contract or that any
 required consent to assignment has not been given.
        3.      For the avoidance of doubt, nothing in this Order resolves or addresses the question

 of whether the Trustee may transfer each Provider Agreement or any other Asset to a buyer free

 and clear of liens, claims, interests, and encumbrances pursuant to Section 363(f). The Trustee

 has submitted a brief and memorandum of law asking the Court to approve such transfers. Docket

 No. 524. To the extent the Trustee intends to seek such relief at the Sale Hearing, interested parties,

 including First Capital, the County, the United States, and North Carolina, may object to that relief

 by the Sale Objection Deadline. Similarly, (i) nothing in this Order prohibits any interested party

 from objecting to the final Sale Agreement on or before the Sale Objection Deadline; and (ii) the

 issues raised in the CBSI Response, and any positions of the Trustee related thereto, are preserved

 pending the Sale Hearing.

        4.      The Court shall retain jurisdiction to, among other things, interpret, implement, and

 enforce the terms and provisions of this Order.

        5.      The Debtor is authorized to take all actions necessary to effectuate the relief granted

 pursuant to this Order.

                                         --End of Document--




                                                   10
